DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered. Claims 1, 3, 4, 6-24, and 27 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “in an arch region of the mid-sole the generally longitudinal primary groove extends generally centrally such that the mid-sole is divided into two longitudinal rows of mid sole lands, each mid sole land extending in the transverse direction from the generally longitudinal primary groove to the inner edge or the outer edge and having a substantially equal size in the transverse direction” should read “in an arch region of the mid-sole, the generally longitudinal primary groove extends generally centrally such that the mid-sole is divided into two longitudinal rows of mid sole lands in the arch region, in the arch region extending in the transverse direction from the generally longitudinal primary groove to the inner edge or the outer edge and having a substantially equal size in the transverse direction,” to enhance clarity.
Claim 12 is objected to because of the following informalities: “to support the forefoot of a wearer” should read “to support a forefoot of the wearer,” to maintain consistent antecedent basis within the claims.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-21, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Design Patent D468,082) in view of Wan et al. (herein Wan)(US PG Pub 2013/0055596), further in view of Cooper (US PG Pub 2014/0259744).
Regarding claim 1, Brown discloses a sole (sole of Figs. 1-2, see also Title and Description) having a length configured to substantially correspond in length to a foot of a wearer of the item of footwear (see annotated Fig. 1, note that the sole has a length that is configured to “substantially correspond in length” to a wearer’s foot depending on the intended wearer’s foot length), the sole including a mid- sole (sole shown in Figs. 1-2, see note regarding “mid-sole” below), the mid-sole having a first major surface for facing the foot of the wearer, a second major surface opposite the first major surface, the mid-sole having an inner edge corresponding to an inside of the wearer's foot and an outer edge corresponding to an outside of the wearer's foot (see annotated Figs. 1-2); 
wherein:
the mid-sole includes a heel region arranged to support a heel of the foot of the wearer of the item of footwear (see annotated Fig. 2);
the heel region comprises a central land, surrounded around an entire perimeter of the central land by a plurality of arc-shaped lands and a plurality of radial grooves, the arc-shaped lands being defined by the plurality of radial grooves, wherein the arc- shaped lands are separated by the radial grooves extending radially outwardly from the central land (see annotated Fig. 2);
a plurality of generally transverse grooves formed in the mid-sole and a generally longitudinal primary groove formed in the mid-sole and spaced inward from the outer edge of the sole and extending generally parallel to the outer edge of the sole over a majority of the 
in an arch region of the mid-sole, the generally longitudinal primary groove extends generally centrally such that the mid-sole is divided into two longitudinal rows of midsole lands having a substantially equal size in the transverse direction (see annotated Fig. 2 below).

    PNG
    media_image1.png
    671
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    809
    983
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    714
    1076
    media_image3.png
    Greyscale


However, Wan teaches an item of footwear (10, see Fig. 1) comprising: a sole (14) comprising a midsole (32, see Figs. 1 and 6 and paragraphs 0021-0024), the midsole having a first major surface for facing the foot of a wearer (top surface of midsole 32 as seen in Fig. 2) a second major surface opposite the first (bottom surface of midsole 32 as seen in Fig. 6), and a plurality of grooves (66) defining a plurality of mid-sole lands (48, see Fig. 6 and paragraphs 0039-0040), the sole further comprising a thin outsole layer (34) positioned below the midsole and attached to certain portions of the second major surface of the midsole (see Figs. 1 and 6 and paragraphs 0021-0024), so as to allow the midsole to provide enhanced shock-attenuation, flexibility, and support, and to allow the outsole to provide enhanced traction, durability, and wear-resistance at certain portions of the sole structure (see paragraphs 0002, 0009, and 0021-0023).
Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the sole of Brown as a mid-sole, and to have provided a separate outsole layer positioned below the midsole and attached to certain portions of the second major surface of the midsole; as doing so would allow the midsole to provide enhanced shock-attenuation, flexibility, and support, and would allow the outsole to provide enhanced traction, durability, and wear-resistance at certain portions of the sole structure.
Brown also fails to explicitly disclose wherein the sole is part of an item of footwear, and wherein the item of footwear is securably positionable to the foot of the wearer such that the first major surface of the mid-sole is configured to contact the foot of the wearer.

Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Brown’s sole as part of an article of footwear, wherein the article of footwear is securably positionable to the foot of the wearer such that the first major surface of the mid-sole is configured to contact the foot of the wearer; since the midsole together taught by Brown and Wan is already designed and configured to provide shock attenuation and energy absorption and is therefore suitable to be used as an under-foot layer, and doing so would eliminate the need to produce an additional insole, thus reducing production costs. Furthermore, providing a whole article of footwear and not merely a sole would allow the footwear to surround and protect the wearer’s foot.
It is further noted that “the item of footwear being securably positionable to the foot of the wearer such that the first major surface of the mid-sole is configured to contact the foot of the wearer” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Brown and Wan together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Brown further discloses wherein each midsole land in the arch region extends in the transverse direction from the generally longitudinal primary groove towards the inner or outer edge (see annotated Fig. 2), but fails to disclose wherein each midsole land extends to the inner edge or the outer edge of the midsole, such that there only two midsole lands extending across the width of the arch region. Instead, Brown discloses wherein the arch region includes additional lateral and medial midsole lands along the inner and outer edges (see Fig. 2).
However, Cooper teaches a midsole (100, see Fig. 1 and paragraphs 0029-0030 and 0036-0039) comprising a plurality of generally transverse grooves (110) and a generally longitudinal primary groove (116), the generally transverse grooves and the generally longitudinal groove intersecting to divide the midsole into an array of midsole lands (sections of midsole 100 divided and defined by grooves 110 and 116, see Fig. 1 and paragraphs 0032-0039), wherein, in an arch region of the mid-sole, each midsole land in the arch region extends in the transverse direction from the generally longitudinal primary groove to the inner or outer edge, such that there are only two midsole lands extending across the width of the arch region (see annotated Fig. 1 and paragraphs 0036-0039), so as to provide a desired degree of flexibility in different directions in strategic portions of the midsole, for providing support and comfort for a wearer’s foot (see paragraphs 0002-0004 and 0032-0039). Cooper also teaches wherein the illustrated groove embodiments are merely exemplary and that it would be obvious to one having ordinary skill in the art to vary the number, size, spacing, or placement of the transverse and/or 

    PNG
    media_image4.png
    783
    633
    media_image4.png
    Greyscale

Therefore, based on Cooper’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the number, size, or placement of Brown’s longitudinal grooves such that the arch region would only include two midsole lands extending across the width of the arch region, and each midsole land 

	Regarding claim 3, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above. 
	Brown further depicts/discloses wherein the plurality of generally transverse grooves are arcuate when viewed in a perspective view (see Fig. 2).
	Brown fails to explicitly disclose wherein the plurality of generally transverse grooves are also arcuate when viewed in a plan view.
However, one of ordinary skill in the art would reasonably surmise that Brown’s curved transverse grooves would also be arcuate when viewed in a plan view, since the grooves are, in fact, arcuate in structure (see Fig. 2). As such, Brown’s plurality of generally transverse grooves are capable of being viewed as arcuate in a plan view. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).



	
	Regarding claim 6, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above. 
	Brown further discloses wherein the central land is generally circular (see Fig. 2) and is surrounded by a circular groove (see groove surrounding the central land in Fig. 2), and the plurality of radial grooves extend radially outwardly from the circular groove (see Fig. 2), with the arc-shaped lands defined between the circular groove and the plurality of radial grooves (see annotated Fig. 2).
	Brown depicts/discloses wherein the central land is circular in a perspective view and wherein the plurality of radial grooves extend radially outwardly from the circular groove when viewed in a perspective view (see Fig. 2), but Brown fails to show a plan view and wherein the central land and the radial grooves have the same structure when viewed in a plan view.
	However, as noted above, one of ordinary skill in the art would reasonably surmise that Brown’s central land would also be circular when viewed in a plan view, since the central land is, in fact, circular in structure (see Fig. 2), and that the plurality of radial grooves would still extend radially outwardly from the circular groove when viewed in a plan view, since the radial Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 7, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the central land has a radius of approximately 15mm. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of radius such that Brown’s central land would have a radius of approximately 15mm, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the heel area, or to accommodate a particular shoe size/width, since discovering the optimum or workable ranges of radii involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/radius, merely stating that “The central land 52 may have a radius of approximately 15mm” (see specification page 5, lines 4-5). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Brown and Wan.


However, Wan further teaches wherein inserts (outsole material 33) may be provided on bottom surfaces (62) of the lands (48) in any desired location to provide improved traction and/or wear resistance (see paragraphs 0002 and 0035).
	Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Brown’s central land to also include an insert, as doing so would provide improved traction and/or wear resistance along the center of the heel.

Regarding claim 9, the modified footwear of Brown (i.e., Brown in view of Wan and Cooper) is further disclosed wherein an insert (outsole material 33 of Wan) is provided in one or more of the arc-shaped lands (see Fig. 6 and paragraphs 0035-0040 of Wan and corresponding Figs. 1-2 of Brown).

Regarding claim 10, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the heel region extends over the rearmost 29% to 39% of the length of the sole.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of heel region length such that Brown’s heel region would extend over the rearmost 29% to 39% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the heel area, or to accommodate a particular shoe size/width, since discovering See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The heel region C extends over the rearmost 29% to 39% of the length of the mid-sole 10” (see specification page 2, lines 5-6). The Examiner notes that Applicant’s specification also appears to describe the heel region as a general area of the footwear, without placing critical importance on the exact range of 29%-39%. As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Brown, Wan, and Cooper.

Regarding claim 11, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the plurality of generally transverse grooves are spaced apart by a distance in a range of 8mm to 14mm. Brown is silent as to an exact distance between the grooves.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “Each of the plurality of generally transvers grooves 20 is spaced from its nearest neighbor by a distance in the range 8mm to 14mm” (see specification page 2, lines 34-35).
Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of distances between the grooves such that the plurality of generally transverse grooves would be spaced apart by a distance in the range 8mm to 14mm, in order to achieve an optimal configuration to provide a desired degree or area of flexibility to the sole, since discovering the See MPEP 2144.05.	

Regarding claim 12, the modified footwear of Brown (i.e., Brown in view of Wan and Cooper) is further disclosed wherein the mid-sole (modified midsole of Brown) includes a forefoot region arranged to support a forefoot of the wearer of the item of footwear (generally the front area of Brown’s midsole, see Figs. 1-2 of Brown); and the mid-sole further comprises a generally longitudinal secondary groove in the forefoot region (see annotated Fig. 2 of Brown), the secondary groove being generally parallel with the primary groove (see annotated Fig. 2 of Brown, note that the primary and secondary grooves extend along a same general toe-to-heel direction and are “generally” parallel inasmuch as claimed).

Regarding claim 13, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the forefoot region extends over the forwardmost 15% to 24% of the length of the sole.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of forefoot region length such that Brown’s forefoot region would extend over the forwardmost 15% to 24% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the forefoot area, or to accommodate a particular shoe size/width, since discovering the optimum or workable ranges of heel region length involves only routine skill in the art. See MPEP 2144.05.


Regarding claim 14, the modified footwear of Brown (i.e., Brown in view of Wan and Cooper) is further disclosed wherein the secondary groove terminates at or near the inner edge of the mid-sole (see annotated Figs. 1-2 of Brown, the secondary groove terminates near the inner/medial edge of the sole inasmuch as claimed).

Regarding claim 15, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the primary and secondary grooves are spaced apart by a distance in the range 25mm to 40mm.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The primary and secondary grooves may be spaced apart by a distance in the range 25mm to 40mm” (see specification page 3, lines 16-17).
Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of distances between the grooves such that the primary and secondary grooves would be See MPEP 2144.05.	

Regarding claim 16, the modified footwear of Brown (Brown in view of Wan and Cooper) is further disclosed wherein the mid-sole (modified midsole of Brown) includes a forwardmost region (toe tip of midsole of Wan, see Fig. 6 of Wan); and the grooves do not extend into the forwardmost region (see Fig. 6 of Wan).

Regarding claim 17, the modified footwear of Brown (Brown in view of Wan and Cooper) is further disclosed wherein an insert (outsole material 33 of Wan) is provided in the forwardmost region (see Fig. 6 and paragraph 0035 of Wan).

Regarding claim 18, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the forwardmost region extends over a forwardmost 20% of the length of the sole in the longitudinal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of forwardmost region length such that the forwardmost region together taught by Brown and Wan would extend over a forwardmost 20% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the toe/forefoot area, or to See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed percentage, merely indicating that “The forwardmost region 54 may, for example, extend over the forwardmost 20% of the length of the mid-sole 10 in the longitudinal direction” (see specification page 5, lines 23-24). The Examiner notes that Applicant’s specification also appears to describe the forwardmost region as a general area of the footwear, without placing critical importance on the exact percentage of 20%. As such, the claimed percentage appears to be an obvious matter of design choice which fails to patentably distinguish over Brown, Wan, and Cooper.

Regarding claim 19, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the depths of the transverse grooves are in a range of 7mm to 12mm.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The depths of the transverse grooves are preferably in the range 7mm to 12mm” (see specification page 4, line 19).
Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of grooves depths such that the transverse grooves would be 7mm-12mm deep, in order to achieve an optimal configuration to provide a desired degree or area of flexibility to the sole, since discovering the optimum or workable ranges of groove depths involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 20, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the depths of the longitudinal grooves are in a range of 10mm to 12mm.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The depths of the longitudinal grooves are preferably in the range 10mm to 12mm” (see specification page 4, line 21).
Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of grooves depths such that the longitudinal grooves would be 10mm-12mm deep, in order to achieve an optimal configuration to provide a desired degree or area of flexibility to the sole, since discovering the optimum or workable ranges of groove depths involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 21, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the depths of the grooves in the heel region are in a range of 7mm to 12mm.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “For example, the depths of the grooves 20, 30a, 35, 36 in the heel region C may be in the range 7mm to 12mm” (see specification page 4, lines 25-26).
Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different See MPEP 2144.05.	

Regarding claim 23, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein a width of openings of the grooves at the second major surface is in a range of 1mm to 3mm.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The width of the openings of the grooves 20, 30a, 30b at the second major surface 12 is in the range 1mm to 3mm” (see specification page 6, lines 29-30).
Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of groove widths such that a width of openings of the grooves at the second major surface would be in a range of 1mm to 3mm, in order to achieve an optimal configuration to provide a desired degree of flexibility to the sole, since discovering the optimum or workable ranges of groove depths involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 27, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above. Brown, Wan, and Cooper appear to depict wherein the midsole has a minimum thickness of 5mm (see Figs. 1-2 of Brown, Figs. 1-6 of Wan, and Fig. 4 of Cooper) but fail to explicitly teach the dimensions of the midsole.

Absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different midsole thicknesses such that the midsole would be at least 5mm thick, in order to achieve an optimal configuration to provide a desired degree of shock attenuation and energy absorption (see paragraph 0021 of Wan), since discovering the optimum or workable ranges of midsole thicknesses involves only routine skill in the art. See MPEP 2144.05.	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Wan, and Cooper, as applied to claim 1 above, in view of Walker et al. (herein Walker)(US PG Pub 2014/0041261).
Regarding claim 22, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the transverse grooves and the longitudinal grooves each have a generally tapered cross-section, when viewed in a cross-section taken transversely across each groove.
However, Walker teaches a sole (10) for an article of footwear (see Figs. 1-9 and Abstract), wherein the sole includes a plurality of transverse grooves (8) and a plurality of longitudinal grooves (6), each having a generally tapered cross-section, when viewed in a cross-section taken transversely across each groove (see Figs. 1C, 5, and 6 and paragraphs 0042-0043), so as to provide clear definition and separation between individual segments of the sole, for enhanced flexibility (see paragraphs 0042-0043).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Wan, and Cooper, as applied to claim 1 above, in view of Johnson et al. (herein Johnson)(US PG Pub 2008/0229617).
Regarding claim 24, Brown, Wan, and Cooper together teach the limitations of claim 1, as discussed above.
Wan further teaches an outsole (34), as discussed above, but fails to disclose wherein the outsole extends into each groove. Instead, Wan discloses wherein the outsole comprises a layer that is secured to and extending over only portions of the lower surface of the midsole (see Figs. 1 and 6 and paragraphs 0023-0024).
However, Johnson teaches an article of footwear (10) including a sole structure (30, see Figs. 3-7 and paragraphs 0028-0030), the sole structure including a midsole (40) and an outsole (50), the midsole having a plurality of grooves (45) formed in a lower surface (42) of the midsole (see Fig. 8 and paragraph 0031), wherein the outsole extends over substantially the entire lower surface of the midsole and also extends into each groove (see Figs. 1-4 and 10 and paragraphs 0036-0041), so as to allow the outsole to provide enhanced traction, durability, and wear resistance along the ground-engaging surface of the sole structure, while also allowing the midsole and the outsole to cooperatively form an articulated sole structure with enhanced 
Therefore, based on Johnson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Wan’s outsole to extend over substantially the entire lower surface of the midsole and into each groove of the midsole, as doing so would allow the outsole to provide enhanced traction, durability, and wear resistance along the ground-engaging surface of the sole structure, while also allowing the midsole and the outsole to cooperatively form an articulated sole structure with enhanced flexibility to complement the natural motion of the foot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732